UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2287


RAFFIE TABBAL, a/k/a Raffie Tabbar,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   September 1, 2009           Decided:   November 10, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Petition dismissed in part and denied in part by unpublished per
curiam opinion.


Raffie Tabbal, Petitioner Pro Se. Raphael Choi, Chief Counsel,
Arlington, Virginia; William Charles Peachey, Tyrone Sojourner,
Mona Maria Yousif, UNITED STATES DEPARTMENT OF JUSTICE, Office
of Immigration Litigation, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Raffie       Tabbal,    a     native     and     citizen       of      Gambia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying relief on his applications for relief

from removal.             We have reviewed the administrative record and

Tabbal’s claims and conclude that Tabbal has been convicted of

both aggravated felonies and controlled substance offenses.                                 See

8   U.S.C.     §§ 1227(a)(2)(A)(iii),              (B)(1)    (2006).        We     therefore

find    that    we    are    without    jurisdiction         over    the    petition        for

review.      See 8 U.S.C. § 1252(a)(2)(C) (2006).                    Tabbal raises one

question of law over which we retain jurisdiction, consisting of

a   challenge        to    the    Board’s    finding    below       that    he     has      been

convicted of a particularly serious crime, which renders him

ineligible       for        withholding       of     removal.           See       8    U.S.C.

§ 1252(a)(2)(D)           (2006).      Our    review        discloses      that       Tabbal’s

challenge to the Board’s finding is without merit.                            See 8 U.S.C.

§ 1231(b)(3)(B) (2006).

               Accordingly, we dismiss in part and deny in part the

petition for review.              We dispense with oral argument because the

facts    and    legal       contentions      are    adequately      presented          in    the

materials      before       the    court    and     argument     would      not       aid   the

decisional process.

                                                       PETITION DISMISSED IN PART
                                                               AND DENIED IN PART


                                              2